ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_00_FR.txt.                           INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                           (TIMOR‑LESTE v. AUSTRALIA)

                          REQUEST FOR THE INDICATION
                           OF PROVISIONAL MEASURES


                             ORDER OF 3 MARCH 2014




                                 2014
                          COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                           (TIMOR‑LESTE c. AUSTRALIE)

                            DEMANDE EN INDICATION
                          DE MESURES CONSERVATOIRES


                          ORDONNANCE DU 3 MARS 2014




8 CIJ1061.indb 1                                           25/03/15 08:46

                                                   Official citation :
                   Questions relating to the Seizure and Detention of Certain Documents and Data
                    (Timor‑Leste v. Australia), Provisional Measures, Order of 3 March 2014,
                                              I.C.J. Reports 2014, p. 147




                                              Mode officiel de citation :
                    Questions concernant la saisie et la détention de certains documents et données
                   (Timor‑Leste c. Australie), mesures conservatoires, ordonnance du 3 mars 2014,
                                             C.I.J. Recueil 2014, p. 147




                                                                                  1061
                                                                   Sales number
                   ISSN 0074-4441                                  No de vente:
                   ISBN 978-92-1-071177-7




8 CIJ1061.indb 2                                                                                      25/03/15 08:46

                                                       3 MARCH 2014

                                                          ORDER




                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                       (TIMOR‑LESTE v. AUSTRALIA)

                          REQUEST FOR THE INDICATION
                           OF PROVISIONAL MEASURES




                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                       (TIMOR‑LESTE c. AUSTRALIE)

                           DEMANDE EN INDICATION
                          DE MESURES CONSERVATOIRES




                                                       3 MARS 2014

                                                       ORDONNANCE




8 CIJ1061.indb 3                                                      25/03/15 08:46

                                                                                         147




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2014                                         2014
                                                                                                  3 mars
                                                                                                Rôle général
                                                    3 mars 2014                                   no 156


                      QUESTIONS CONCERNANT LA SAISIE
                              ET LA DÉTENTION
                     DE CERTAINS DOCUMENTS ET DONNÉES
                                     (TIMOR‑LESTE c. AUSTRALIE)

                                     DEMANDE EN INDICATION
                                   DE MESURES CONSERVATOIRES




                                              ORDONNANCE


                 Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                             MM. Owada, Abraham, Keith, Bennouna, Skotnikov,
                             Cançado Trindade, Yusuf, Greenwood, Mmes Xue,
                             Donoghue, MM. Gaja, Bhandari, juges ; MM. Callinan,
                             Cot, juges ad hoc ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu les articles 41 et 48 du Statut de la Cour et les articles 73, 74 et 75
                 de son Règlement,
                     Rend l’ordonnance suivante :
                     Considérant que :
                   1. Par requête déposée au Greffe de la Cour le 17 décembre 2013, la
                 République démocratique du Timor‑Leste (ci‑après le « Timor‑Leste ») a

                                                                                           4




8 CIJ1061.indb 137                                                                                    25/03/15 08:46

                                saisie et détention (ordonnance 3 III 14)                  148

                 introduit une instance contre l’Australie au sujet d’un différend concer‑
                 nant la saisie, le 3 décembre 2013, et la détention ultérieure, par « des
                 agents australiens, de documents, données et autres biens appartenant au
                 Timor‑Leste ou que celui‑ci a le droit de protéger en vertu du droit inter‑
                 national ». Le Timor‑Leste affirme en particulier que ces éléments ont été
                 pris dans les locaux professionnels d’un conseiller juridique du Timor‑Leste
                 à Narrabundah, Territoire de la capitale australienne, prétendument en
                 vertu d’un mandat délivré sur la base de l’article 25 de l’Australian Secu‑
                 rity Intelligence Organisation Act de 1979. Selon le Timor‑Leste, les élé‑
                 ments saisis comprennent notamment des documents, des données et des
                 échanges de correspondance, entre le Timor‑Leste et ses conseillers juri‑
                 diques, qui se rapportent à un Arbitrage en vertu du traité du 20 mai 2002
                 sur la mer de Timor, actuellement en cours entre le Timor‑Leste et l’Aus‑
                 tralie (ci‑après l’« arbitrage en vertu du traité sur la mer de Timor »).
                    2. A la fin de sa requête, le Timor‑Leste
                     « prie la Cour de dire et juger :
                        Premièrement, que, en saisissant les documents et données, l’Aus‑
                     tralie a violé i) la souveraineté du Timor‑Leste et ii) les droits de pro‑
                     priété et autres qui sont ceux du Timor‑Leste en vertu du droit
                     international et de tout droit interne pertinent ;
                        Deuxièmement, que la détention continue, par l’Australie, de ces
                     documents et données constitue une violation i) de la souveraineté du
                     Timor‑Leste et ii) des droits de propriété et autres qui sont ceux du
                     Timor‑Leste en vertu du droit international et de tout droit interne
                     pertinent ;
                        Troisièmement, que l’Australie doit immédiatement restituer au
                     représentant du Timor‑Leste désigné à cet effet tous les documents et
                     données susmentionnés, détruire définitivement toute copie de ces
                     documents et données qui se trouve en sa possession ou sous son
                     contrôle, et assurer la destruction de toute copie qu’elle a directe‑
                     ment ou indirectement communiquée à une tierce personne ou à un
                     Etat tiers ;
                        Quatrièmement, que l’Australie doit réparation au Timor‑Leste
                     pour les violations susmentionnées des droits qui sont ceux du
                     Timor‑Leste en vertu du droit international et de tout droit interne
                     pertinent, sous la forme d’excuses formelles, ainsi que par la prise en
                     charge des frais engagés par le Timor‑Leste dans le cadre de la pré‑
                     paration et du dépôt de la présente requête. »
                    3. Dans sa requête, le Timor‑Leste fonde la compétence de la Cour sur
                 la déclaration qu’il a faite le 21 septembre 2012 en vertu du paragraphe 2
                 de l’article 36 du Statut, et sur la déclaration qu’a faite l’Australie le
                 22 mars 2002 en vertu de cette même disposition.
                    4. Le 17 décembre 2013, le Timor‑Leste a également présenté une
                 demande en indication de mesures conservatoires, conformément à l’ar‑
                 ticle 41 du Statut de la Cour et aux articles 73 à 75 de son Règlement.

                                                                                             5




8 CIJ1061.indb 139                                                                                25/03/15 08:46

                                  saisie et détention (ordonnance 3 III 14)                   149

                     5. A la fin de sa demande, le Timor‑Leste prie la Cour
                       « d’indiquer les mesures conservatoires suivantes :
                       a) que tous les documents et données saisis par l’Australie au 5 Brock­
                           man Street, à Narrabundah, Territoire de la capitale australienne,
                           le 3 décembre 2013 soient immédiatement placés sous scellés et
                           remis à la Cour internationale de Justice ;
                       b) que l’Australie fournisse immédiatement au Timor‑Leste et à la
                           Cour internationale de Justice i) une liste de tous les documents
                           et données, ou des informations qui y sont contenues, qu’elle a
                           révélés ou communiqués à toute personne, employée ou non par
                           un organe de l’Etat australien ou de tout Etat tiers et exerçant ou
                           non des fonctions pour le compte de pareil organe ; et ii) une liste
                           faisant apparaître l’identité de ces personnes ou des indications les
                           concernant, ainsi que les fonctions qu’elles occupent actuellement ;
                       c) que l’Australie fournisse, dans un délai de cinq jours, au Timor‑Leste
                           et à la Cour internationale de Justice une liste de toutes les copies
                           qu’elle a faites des documents et données saisis ;
                       d) que l’Australie i) procède à la destruction définitive de toutes les
                           copies des documents et données qu’elle a saisis le 3 décembre 2013,
                           et prenne toutes les mesures possibles pour assurer la destruction
                           définitive de toutes les copies qu’elle a communiquées à des tierces
                           parties ; et ii) informe le Timor‑Leste et la Cour internationale de
                           Justice de toutes les mesures prises en application de cette injonc‑
                           tion de destruction, que celles‑ci aient ou non abouti ;
                       e) que l’Australie donne l’assurance qu’elle n’interceptera pas ni ne
                           fera intercepter les communications entre le Timor‑Leste et ses
                           conseillers juridiques, que ce soit en Australie, au Timor‑Leste ou
                           en tout autre lieu, et n’en demandera pas l’interception ».
                    6. Le Timor‑Leste a en outre prié le président de la Cour, en attendant que
                 celle‑ci tienne des audiences sur la demande en indication de mesures conser‑
                 vatoires et se prononce à cet égard, de faire usage du pouvoir que lui confère
                 le paragraphe 4 de l’article 74 du Règlement pour demander à l’Australie :
                       « i) de fournir immédiatement au Timor‑Leste et à la Cour interna­
                            tionale de Justice une liste de tous les documents et dossiers
                            ­contenant des données électroniques qu’elle a saisis au 5 Brockman
                             Street, à Narrabundah, Territoire de la capitale australienne,
                             le 3 décembre 2013 ;
                        ii) de placer immédiatement sous scellés ces documents et données
                            (ainsi que toute copie qui en a été faite) ;
                       iii) de déposer immédiatement les documents et données placés sous
                             scellés (ainsi que toute copie qui en a été faite) à la Cour interna‑
                            tionale de Justice ou au 5 Brockman Street, à Narrabundah, Ter‑
                            ritoire de la capitale australienne ; et
                       iv) de ne pas intercepter ou faire intercepter les communications entre
                            le Timor‑Leste (y compris son agent, S. Exc. M. Joaquim de

                                                                                                6




8 CIJ1061.indb 141                                                                                   25/03/15 08:46

                                 saisie et détention (ordonnance 3 III 14)                  150

                         Fonseca) et ses conseillers juridiques en la présente procédure
                         (DLA Piper, sir E. Lauterpacht, QC, et M. Vaughan Lowe, QC),
                         ni en demander l’interception ».
                    7. Le greffier a immédiatement communiqué au Gouvernement de
                 l’Australie un exemplaire original de la requête et de la demande en indi‑
                 cation de mesures conservatoires. Il a également informé le Secrétaire
                 général de l’Organisation des Nations Unies du dépôt par le Timor‑Leste
                 de ces documents.
                    8. En attendant que la communication prévue au paragraphe 3 de l’ar‑
                 ticle 40 du Statut et à l’article 42 du Règlement ait été effectuée par trans‑
                 mission du texte bilingue imprimé de la requête aux Membres de
                 l’Organisation des Nations Unies, le greffier a informé ces Etats du dépôt
                 de la requête et de son objet, ainsi que du dépôt de la demande en indica‑
                 tion de mesures conservatoires.
                    9. Par lettre datée du 18 décembre 2013, le président de la Cour, agis‑
                 sant en vertu du paragraphe 4 de l’article 74 du Règlement de la Cour, a
                 appelé l’Australie à
                      « agir de manière que toute ordonnance de la Cour sur la demande
                      en indication de mesures conservatoires puisse avoir les effets voulus
                      et, en particulier, [à] s’abstenir de tout acte qui pourrait porter préju‑
                      dice aux droits que la République démocratique du Timor‑Leste
                      invoque en la présente procédure ».
                    10. Copie de la lettre susmentionnée a également été transmise, pour
                 information, au Gouvernement du Timor‑Leste.
                    11. Par lettre datée du 18 décembre 2013, le greffier a fait connaître aux
                 Parties que la Cour, conformément au paragraphe 3 de l’article 74 de son
                 Règlement, avait fixé aux 20, 21 et 22 janvier 2014 les dates de la procé‑
                 dure orale sur la demande en indication de mesures conservatoires.
                    12. La Cour ne comptant sur le siège aucun juge de la nationalité des
                 Parties, chacune d’elles a fait usage du droit que lui confère le paragraphe 3
                 de l’article 31 du Statut de désigner un juge ad hoc pour siéger en l’affaire ;
                 le Timor‑Leste a désigné à cet effet M. Jean‑Pierre Cot et l’Australie,
                 M. Ian Callinan.
                    13. Au cours des audiences publiques tenues les 20, 21 et 22 jan‑
                 vier 2014, des observations orales sur la demande en indication de mesures
                 conservatoires ont été présentées par :
                 Au nom du Timor‑Leste : S. Exc. M. Joaquim A. M. L. da Fonseca,
                                          sir Elihu Lauterpacht,
                                          sir Michael Wood.
                 Au nom de l’Australie :	M. John Reid,
                                          M. Justin Gleeson,
                                          M. Bill Campbell,
                                          M. Henry Burmester,
                                          M. James Crawford.

                                                                                              7




8 CIJ1061.indb 143                                                                                 25/03/15 08:46

                                 saisie et détention (ordonnance 3 III 14)                 151

                    14. A l’audience, des questions ont été posées aux Parties par certains
                 membres de la Cour, auxquelles il a été répondu oralement. Faisant usage
                 de la possibilité que lui avait donnée la Cour, le Timor‑Leste a formulé
                 des observations écrites sur la réponse de l’Australie à l’une de ces ques‑
                 tions.
                    15. Au terme de son second tour d’observations orales, le Timor‑Leste
                 a prié la Cour d’indiquer des mesures conservatoires dont le libellé est
                 identique à celui des mesures sollicitées dans sa demande (voir para‑
                 graphe 5 ci‑dessus).
                    16. Au terme de son second tour d’observations orales, l’Australie a
                 déclaré ce qui suit :
                     « 1. L’Australie prie la Cour de rejeter la demande en indication de
                          mesures conservatoires présentée par la République démocra‑
                          tique du Timor‑Leste.
                       2. L’Australie prie également la Cour de suspendre l’instance jusqu’à
                          ce que le tribunal arbitral ait rendu sa décision dans l’Arbitrage en
                          vertu du Traité sur la mer de Timor. »
                    17. Par ordonnance en date du 28 janvier 2014, la Cour a décidé de ne
                 pas faire droit à la demande de l’Australie tendant à la suspension de
                 l’instance, considérant notamment que le différend porté devant elle est
                 suffisamment distinct de celui dont connaît le tribunal dans le cadre de
                 l’arbitrage en vertu du traité sur la mer de Timor. En conséquence, elle a,
                 compte tenu des vues exprimées par les Parties, fixé les dates d’expiration
                 des délais pour le dépôt des pièces de procédure.

                                                         *
                                                     *       *


                                        I. Compétence Prima Facie

                    18. La Cour ne peut indiquer des mesures conservatoires que si les dis‑
                 positions invoquées par le demandeur semblent prima facie constituer une
                 base sur laquelle sa compétence pourrait être fondée, mais n’a pas besoin
                 de s’assurer de manière définitive qu’elle a compétence quant au fond de
                 l’affaire (voir, par exemple, Certaines activités menées par le Nicaragua
                 dans la région frontalière (Costa Rica c. Nicaragua), mesures conserva‑
                 toires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I), p. 17‑18,
                 par. 49).
                    19. Le Timor‑Leste entend fonder la compétence de la Cour en la pré‑
                 sente espèce sur la déclaration qu’il a faite le 21 septembre 2012 en vertu
                 du paragraphe 2 de l’article 36 du Statut, et sur celle qu’a faite l’Australie
                 le 22 mars 2002 en vertu de cette même disposition (voir paragraphe 3
                 ci‑dessus).
                    20. Au cours de la procédure orale, l’Australie a déclaré que, tout en se
                 réservant le « droit de soulever des questions de compétence et de receva‑

                                                                                             8




8 CIJ1061.indb 145                                                                                25/03/15 08:46

                                 saisie et détention (ordonnance 3 III 14)                    152

                 bilité au stade de l’examen au fond », elle ne « soulèverait pas de telles
                 questions en ce qui concerne la demande en indication de mesures conser‑
                 vatoires du Timor‑Leste ».
                    21. La Cour considère que les déclarations que les deux Parties ont faites
                 en vertu du paragraphe 2 de l’article 36 du Statut semblent prima facie consti‑
                 tuer une base sur laquelle elle pourrait fonder sa compétence pour se pronon‑
                 cer sur le fond de l’affaire. Elle en conclut qu’elle peut connaître de la demande
                 en indication de mesures conservatoires que le Timor‑Leste lui a présentée.


                            II. Les droits dont la protection est recherchée
                                         et les mesures demandées

                    22. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
                 de l’article 41 de son Statut a pour objet de sauvegarder, dans l’attente de
                 sa décision sur le fond de l’affaire, les droits revendiqués par chacune des
                 parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder par de
                 telles mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre
                 pourrait reconnaître à l’une ou à l’autre des parties. Aussi ne peut‑elle
                 exercer ce pouvoir que si elle estime que les droits invoqués par la partie
                 demanderesse sont au moins plausibles (voir, par exemple, Certaines acti‑
                 vités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nica‑
                 ragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil
                 2011 (I), p. 18, par. 53).
                    23. Par ailleurs, un lien doit exister entre les droits qui font l’objet de
                 l’instance pendante devant la Cour sur le fond de l’affaire et les mesures
                 conservatoires sollicitées (ibid., par. 54).

                                                       *  *
                    24. Le Timor‑Leste déclare que les droits qu’il cherche à protéger sont
                 les droits de propriété qu’il détient à l’égard des éléments saisis, qui com‑
                 prennent les droits à l’inviolabilité et à l’immunité de ces biens (et, en
                 particulier, des documents et données) auxquels il peut prétendre en tant
                 qu’Etat souverain, ainsi que son droit à la confidentialité de toute com‑
                 munication avec ses conseillers juridiques. Il affirme en outre que la confi‑
                 dentialité des communications entre un conseil juridique et son client
                 entre dans le cadre du secret professionnel des avocats et conseils qui,
                 selon lui, est un principe général du droit.
                    25. L’Australie, quant à elle, soutient que, « [m]ême à supposer que les
                 éléments qui ont été pris au 5 Brockman Street, à Narrabundah, appar‑
                 tiennent au Timor‑Leste, ce qui reste à démontrer », il n’existe pas de prin‑
                 cipe général d’immunité ou d’inviolabilité des documents et biens d’un
                 Etat ; dès lors, les droits invoqués par le Timor‑Leste ne sont pas plau‑
                 sibles. Elle soutient également que, si tant est qu’il existe en droit interna‑
                 tional un principe selon lequel tout Etat a droit à la confidentialité de toute
                 communication avec ses conseillers juridiques, ce principe (qui s’apparente

                                                                                                 9




8 CIJ1061.indb 147                                                                                    25/03/15 08:46

                                 saisie et détention (ordonnance 3 III 14)                  153

                  au secret professionnel des avocats et conseils) n’est pas absolu et ne trouve
                  pas à s’appliquer lorsque la communication en cause concerne la commis‑
                 sion d’infractions pénales ou de fraudes, qu’elle constitue une menace pour
                 la sécurité nationale ou les intérêts publics supérieurs d’un Etat, ou qu’elle
                 entrave la bonne administration de la justice.
                     26. A ce stade de la procédure, la Cour n’est pas appelée à se pronon‑
                 cer définitivement sur le point de savoir si les droits que le Timor‑Leste
                 souhaite voir protégés existent ; il lui faut seulement déterminer si les
                 droits que celui‑ci revendique au fond, et dont il sollicite la protection,
                 sont plausibles.
                     27. La Cour commence par observer qu’il n’est pas contesté par les Par‑
                 ties qu’au moins une partie des documents et données saisis par l’Australie
                 se rapporte à l’arbitrage en vertu du traité sur la mer de Timor ou à
                 ­d’éventuelles futures négociations relatives à la délimitation maritime entre
                  les Parties, et qu’ils ont trait à des communications du Timor‑Leste avec ses
                  conseillers juridiques. Le principal grief du Timor‑Leste est qu’il y a eu
                  violation de son droit de communiquer de manière confidentielle avec ses
                  conseils et avocats au sujet de questions faisant l’objet d’une procédure
                  arbitrale en cours et de futures négociations entre les Parties. La Cour note
                  que ce droit allégué pourrait être inféré du principe de l’égalité souveraine
                  des Etats, l’un des principes fondamentaux de l’ordre juridique internatio‑
                  nal qui trouve son expression au paragraphe 1 de l’article 2 de la Charte des
                  Nations Unies. Plus spécifiquement, il convient de préserver l’égalité des
                  parties lorsque celles‑ci se sont engagées, conformément au paragraphe 3 de
                  l’article 2 de la Charte, dans le règlement, par des moyens pacifiques, d’un
                  différend international. Si un Etat a entrepris de régler pacifiquement un
                  différend qui l’oppose à un autre Etat par voie d’arbitrage ou de négocia‑
                  tions, il peut s’attendre à mener cette procédure ou ces négociations sans
                  que l’autre partie ne s’ingère dans la préparation ou la défense de son argu‑
                  mentation. Il en résulte que, en pareil cas, un Etat a un droit plausible à ce
                  que soient protégées ses communications avec ses conseils qui se rapportent
                  à un arbitrage ou à des négociations et, en particulier, la correspondance
                  qu’il échange avec eux, et à ce que soit protégée la confidentialité de tous
                  documents et données établis par eux pour le conseiller.
                     28. En conséquence, la Cour considère qu’au moins certains des droits
                  que le Timor‑Leste cherche à protéger — à savoir le droit de conduire une
                  procédure d’arbitrage ou des négociations sans ingérence de la part de
                  l’Australie, y compris le droit à la confidentialité de ses communications
                  avec ses conseillers juridiques et à la non‑ingérence dans lesdites commu‑
                  nications — sont plausibles.

                                                       *
                   29. La Cour en vient maintenant à la question du lien entre les droits
                 revendiqués et les mesures conservatoires demandées.
                   30. Par les mesures conservatoires qu’il sollicite, le Timor‑Leste cherche
                 à empêcher que l’Australie continue d’avoir accès aux éléments saisis, à

                                                                                             10




8 CIJ1061.indb 149                                                                                 25/03/15 08:46

                                 saisie et détention (ordonnance 3 III 14)                  154

                 obtenir des informations quant au point de savoir dans quelle mesure elle
                 y a accès et à s’assurer qu’elle ne s’ingérera pas dans les communications
                 qu’il échangera à l’avenir avec ses conseillers juridiques (voir paragraphe 5
                 ci‑dessus). La Cour considère que, par leur nature même, ces mesures
                 visent à protéger les droits revendiqués par le Timor‑Leste de conduire,
                 sans ingérence de la part de l’Australie, la procédure arbitrale et les
                 futures négociations, et de communiquer librement avec ses conseillers
                 juridiques, conseils et avocats à cette fin. Elle en conclut qu’il existe un
                 lien entre les droits invoqués par le Timor‑Leste et les mesures conserva‑
                 toires demandées.


                            III. Risque de préjudice irréparable et urgence

                    31. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des
                 mesures conservatoires lorsqu’un préjudice irréparable risque d’être causé
                 aux droits en litige dans une procédure judiciaire (voir, par exemple, Cer‑
                 taines activités menées par le Nicaragua dans la région frontalière (Costa
                 Rica c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011,
                 C.I.J. Recueil 2011 (I), p. 21, par. 63).
                    32. Le pouvoir de la Cour d’indiquer des mesures conservatoires ne
                 sera toutefois exercé que s’il y a urgence, c’est‑à‑dire s’il existe un risque
                 réel et imminent qu’un préjudice irréparable soit causé aux droits en litige
                 avant que la Cour ne rende sa décision définitive (ibid., par. 64). La Cour
                 doit donc rechercher si pareil risque existe à ce stade de la procédure.

                                                     *  *
                    33. Le Timor‑Leste fait valoir que la saisie par l’Australie d’éléments
                 confidentiels et sensibles dans les locaux professionnels de son conseiller
                 juridique crée un risque réel que soit causé un préjudice irréparable à ses
                 droits. Il affirme qu’il est hautement probable que la plupart des docu‑
                 ments et données en question se rapportent à sa stratégie juridique, tant
                 dans le cadre de l’arbitrage en vertu du traité sur la mer de Timor que de
                 futures négociations maritimes avec l’Australie. Selon lui, ces « questions
                 sont primordiales pour l’avenir du Timor‑Leste en tant qu’Etat et pour le
                 bien‑être de sa population ». Le Timor‑Leste déclare que ces éléments
                 confidentiels comprennent des avis de ses conseils, des analyses juridiques
                 de sa position ainsi que des instructions données à ses conseils et experts
                 en géologie et questions maritimes. Il ajoute que, l’Australie ayant
                 reconnu que certains des documents imprimés avaient été brièvement exa‑
                 minés lors de la perquisition, il est possible qu’il ait d’ores et déjà subi un
                 grave préjudice. Le Timor‑Leste allègue en outre que, en raison du carac‑
                 tère sensible des éléments saisis, l’Australie s’est, par son comportement,
                 placée « dans une position extrêmement avantageuse à l’égard de l’arbi‑
                 trage et d’une série d’autres questions qui touchent aux relations entre le
                 Timor‑Leste et l’Australie ».

                                                                                             11




8 CIJ1061.indb 151                                                                                 25/03/15 08:46

                                 saisie et détention (ordonnance 3 III 14)                  155

                    34. Le Timor‑Leste affirme que le risque de préjudice irréparable est
                 imminent parce qu’il examine actuellement la stratégie et la position
                 ­juridique qu’il lui faut adopter afin de défendre au mieux ses intérêts
                  nationaux vis‑à‑vis de l’Australie en ce qui concerne le traité sur la mer
                  de Timor de 2002 et le traité relatif à certains arrangements maritimes
                  dans la mer de Timor de 2006. Etant donné que la préparation de l’arbi‑
                 trage en vertu du traité sur la mer de Timor est bien avancée, des
                 audiences devant s’ouvrir à la fin du mois de septembre 2014, le
                 Timor‑Leste estime qu’il n’y a pas de temps à perdre si l’on veut éviter
                 qu’un préjudice irréparable ne soit causé. Il soutient que, si la protection
                 de ses droits était différée jusqu’à la clôture de la procédure sur le fond
                 de la présente affaire, le préjudice qu’il subirait n’en serait que plus
                 grave.

                                                       *
                     35. Selon l’Australie, il n’existe aucun risque que soit causé un préju‑
                 dice irréparable aux droits du Timor‑Leste. L’Australie déclare que les
                 engagements exhaustifs pris par son Attorney‑General démontrent que
                 tous les droits qui pourraient être reconnus au Timor‑Leste sont suffi­
                 samment protégés dans l’attente de l’arrêt définitif en la présente affaire.
                 A cet égard, elle se réfère à divers engagements et instructions de
                 son Attorney‑General datant des 4, 19 et 23 décembre 2013 et, en
                 ­particulier, à un nouvel engagement écrit que celui‑ci a pris le 21 janvier
                  2014.
                     36. L’Australie précise que, le 4 décembre 2013, son Attorney‑General a,
                  en sa qualité de ministre, fait une déclaration devant le Parlement concer‑
                  nant l’exécution, par l’agence australienne de renseignement intérieur
                  (l’« ASIO »), des mandats de perquisition des locaux professionnels d’un
                  conseiller juridique du Timor‑Leste à Canberra. Dans sa déclaration, l’At‑
                  torney‑General expliquait qu’il avait délivré lesdits mandats « à la demande
                  de l’ASIO, au motif que les documents et données électroniques en cause
                  comprenaient des renseignements touchant à des questions de sécurité
                  nationale ». Il soulignait « que les éléments dont il a[vait] été pris posses‑
                  sion dans le cadre de l’exécution de [c]es mandats ne [seraient] en aucune
                  circonstance communiqués aux personnes représentant l’Australie dans le
                  cadre de la procédure d’arbitrage ». L’Australie relève en outre que, à la
                  suite de la première réunion de procédure qu’a tenue le tribunal arbitral
                  constitué en application du traité sur la mer de Timor le 5 décembre 2013,
                  son Attorney‑General a communiqué audit tribunal un engagement écrit
                  en date du 19 décembre 2013. Dans ce document, l­’Attorney‑General rap‑
                  pelait les instructions données à l’ASIO et déclarait que les éléments saisis
                  ne seraient utilisés par aucune entité du Gouvernement australien à
                  quelque fin que ce soit qui serait en rapport avec l’arbitrage en vertu du
                  traité sur la mer de Timor. Il s’engageait en outre à ne pas prendre
                  lui‑même connaissance ni chercher de quelque autre manière à avoir
                  connaissance du contenu desdits éléments ou de toutes informations qui

                                                                                             12




8 CIJ1061.indb 153                                                                                 25/03/15 08:46

                                saisie et détention (ordonnance 3 III 14)                  156

                 en découleraient, et déclarait que, dans le cas où une circonstance, quelle
                 qu’elle soit, nécessiterait qu’il en prenne connaissance, il en informerait
                 tout d’abord le tribunal et prendrait alors devant lui d’autres engagements.
                    37. L’Australie a fait connaître à la Cour que, comme suite à la lettre
                 que lui avait adressée le président de la Cour en vertu du paragraphe 4 de
                 l’article 74 du Règlement (voir paragraphe 9 ci‑dessus), son Attorney-
                 General avait, le 23 décembre 2013, écrit au directeur général de la sécurité,
                 donnant à celui‑ci instruction de veiller à ce que les engagements pris
                 devant le tribunal arbitral le 19 décembre 2013 soient également honorés
                 dans le cadre de la procédure introduite devant la Cour. Dans sa lettre,
                 l’Attorney‑General indiquait notamment ce qui suit :
                     « il serait souhaitable et approprié de satisfaire à la demande du pré‑
                     sident en s’assurant que, à partir de maintenant et jusqu’à la clôture
                     des audiences qui se tiendront du 20 au 22 janvier, les éléments en
                     cause soient scellés, qu’aucun autre agent de l’ASIO n’y accède, et
                     que l’ASIO veille à ce que personne d’autre n’y accède ».
                    38. Au début de son premier tour de plaidoiries sur la demande en
                 indication de mesures conservatoires, l’Attorney‑General a communiqué à
                 la Cour un engagement écrit daté du 21 janvier 2014. L’Australie précise
                 que cet engagement écrit contient des assurances exhaustives que la confi‑
                 dentialité des documents saisis sera préservée, se référant en particulier
                 aux déclarations suivantes de son Attorney‑General :

                       « Je prends devant la Cour, jusqu’à ce que celle‑ci ait définitive‑
                     ment statué dans la présente procédure ou qu’elle en ait décidé autre‑
                     ment à un stade ultérieur ou antérieur, l’engagement
                     1. De ne pas prendre moi‑même connaissance ni chercher de quelque
                        autre manière à avoir connaissance du contenu des éléments en
                        cause ou de toutes informations qui en découleraient ;
                     2. Dans le cas où une circonstance, quelle qu’elle soit, nécessiterait
                        que je prenne connaissance de ces éléments et données, d’en infor‑
                        mer tout d’abord la Cour, et de prendre alors devant elle d’autres
                        engagements ;
                     3. De faire en sorte qu’aucune entité du Gouvernement australien n’uti‑
                        lise lesdits éléments à quelque fin que ce soit, hormis pour des ques‑
                        tions de sécurité nationale (notamment dans le cadre de la saisine
                        des autorités chargées de l’application de la loi et de poursuites) ;
                     4. De faire en sorte, sans préjudice de ce qui précède, qu’aucune
                        entité du Gouvernement australien ne puisse avoir accès auxdits
                        éléments et à toutes informations qui en découleraient à toute fin
                        ayant trait à l’exploitation des ressources de la mer de Timor ou
                        aux négociations à ce sujet, ou à la conduite de :
                        a) la présente procédure ; et
                        b) l’arbitrage [en vertu du traité sur la mer de Timor de 2002]. »


                                                                                            13




8 CIJ1061.indb 155                                                                                25/03/15 08:46

                                 saisie et détention (ordonnance 3 III 14)                  157

                    A l’audience, l’Australie a affirmé que l’engagement écrit de l’Attorney-­
                 General en date du 21 janvier 2014 protégerait les droits du Timor-
                 Leste « dans l’attente de l’arrêt définitif en l’instance ».
                    39. Par ailleurs, au cours de la procédure orale, le Solicitor‑General de
                 l’Australie, se référant à la lettre en date du 23 décembre 2013 adressée au
                 directeur général de la sécurité par l’Attorney‑General de l’Australie (voir
                 paragraphe 37 ci‑dessus), a déclaré que « l’ASIO n’a[vait] à ce jour exa‑
                 miné aucun des documents ». Il a précisé que celle‑ci ne s’était « pas atte‑
                 lée à cette tâche puisque les documents [seraient] gardés sous scellés quoi
                 qu’il arrive, jusqu’à ce que [l’Australie ait connaissance de la] décision [de
                 la Cour] relative aux mesures conservatoires », ajoutant que, « [p]our
                 l’heure, aucune information n’a[vait] été obtenue à partir des documents ».

                                                       *
                    40. En ce qui concerne les engagements pris par l’Attorney‑General de
                 l’Australie les 4, 19 et 23 décembre 2013, le Timor‑Leste fait valoir qu’ils
                 sont « loin d’être appropriés » pour protéger ses droits et intérêts en la pré‑
                 sente espèce. Selon lui, premièrement, ils n’ont pas force obligatoire, du
                 moins sur le plan international ; deuxièmement, ils sont, à d’importants
                 égards, plus limités que les mesures conservatoires qu’il sollicite, puisqu’ils
                 ne couvrent pas les questions plus larges qui dépassent le cadre de l’arbitrage
                 en vertu du traité sur la mer de Timor ; et, troisièmement, les instructions
                 énoncées dans la lettre en date du 23 décembre 2013 que l’Attorney-­
                 General de l’Australie a adressée au directeur général de l’ASIO ne valent
                 que jusqu’à la clôture des audiences en la présente phase de l’instance.
                    41. S’agissant de l’engagement écrit daté du 21 janvier 2014, le
                 Timor‑Leste affirme qu’il est insuffisant pour prévenir le risque de préju‑
                 dice irréparable, et ne retire pas à sa demande en indication de mesures
                 conservatoires son caractère d’urgence. Tout en reconnaissant qu’il va
                 plus loin que les assurances précédentes en ce qu’il couvre aussi les « ques‑
                 tions relatives à la délimitation maritime », le Timor‑Leste soutient que
                 cet engagement « devrait être étayé par une prescription de la Cour por‑
                 tant sur le traitement des éléments en cause ».

                                                     *  *
                    42. La Cour est d’avis que, si l’Australie ne protégeait pas immédiate‑
                 ment la confidentialité des éléments que ses agents ont saisis le 3 dé­
                 cembre 2013 dans les locaux professionnels d’un conseiller juridique du
                 Gouvernement du Timor‑Leste, un préjudice irréparable pourrait être causé
                 au droit du Timor‑Leste, de conduire sans ingérence une procédure arbitrale
                 et des négociations. En particulier, elle considère que la position de celui‑ci
                 dans le cadre de l’arbitrage en vertu du traité sur la mer de Timor et des
                 futures négociations maritimes avec l’Australie pourrait être très gravement
                 compromise si les éléments saisis étaient divulgués à une quelconque per‑
                 sonne participant ou susceptible de participer à cet arbitrage ou à ces négo‑

                                                                                             14




8 CIJ1061.indb 157                                                                                 25/03/15 08:46

                                 saisie et détention (ordonnance 3 III 14)                   158

                 ciations au nom de l’Australie. Toute violation de la confidentialité risquerait
                 de ne pas pouvoir être réparée, puisqu’il pourrait se révéler impossible de
                 revenir au statu quo ante après la divulgation d’informations confidentielles.
                     43. La Cour note que l’engagement écrit pris par l’Attorney‑General de
                 l’Australie le 21 janvier 2014 comprend l’assurance qu’aucune entité du
                 Gouvernement australien n’aura accès aux éléments saisis à toute fin
                 ayant trait à l’exploitation des ressources de la mer de Timor ou aux
                 négociations y relatives, ainsi qu’à la conduite de la procédure devant la
                 Cour ou de l’arbitrage en vertu du traité sur la mer de Timor. Elle observe
                 que le Solicitor‑General de l’Australie a par ailleurs précisé à l’audience,
                 en réponse à une question posée par un membre de la Cour, qu’aucune
                 personne prenant part à l’arbitrage ou aux négociations n’avait été infor‑
                 mée du contenu des documents et données saisis.
                     44. La Cour relève en outre que l’agent de l’Australie a indiqué que
                 « l’Attorney‑General du Commonwealth d’Australie a[vait] le pouvoir effec‑
                 tif et manifeste de prendre des engagements liant l’Australie, tant au regard
                 du droit australien que du droit international ». La Cour n’a aucune raison
                 de penser que l’engagement écrit en date du 21 janvier 2014 ne sera pas
                 respecté par l’Australie. Dès lors qu’un Etat a pris un tel engagement quant
                 à son comportement, il doit être présumé qu’il s’y conformera de bonne foi.
                     45. La Cour constate néanmoins que, au paragraphe 3 de son engage‑
                 ment écrit en date du 21 janvier 2014, l’Attorney‑General déclare que les
                 éléments saisis ne seront utilisés par « aucune entité du Gouvernement aus‑
                 tralien … à quelque fin que ce soit, hormis pour des questions de sécurité
                 nationale (notamment dans le cadre de la saisine des autorités chargées de
                 l’application de la loi et de poursuites) ». Au paragraphe 2 de ce même docu‑
                 ment, l’Attorney‑General souligne que, « [d]ans le cas où une circonstance,
                 quelle qu’elle soit, nécessiterait [qu’il] prenne connaissance de ces éléments,
                 [il] en informer[ait] tout d’abord la Cour, et [prendrait] alors devant elle
                 d’autres engagements ».
                     46. Etant donné que, dans certaines circonstances touchant à la sécu‑
                 rité nationale, le Gouvernement de l’Australie envisage la possibilité de
                 faire usage des éléments saisis, la Cour considère qu’un risque subsiste
                 que ces informations qui peuvent se révéler hautement préjudiciables
                 soient divulguées. Elle relève que l’Attorney‑General de l’Australie s’est
                 engagé à ce que tout accès aux éléments en cause à des fins de sécurité
                 nationale soit extrêmement limité et à ce que le contenu de ces éléments
                 ne soit divulgué à aucune personne participant à la conduite de l’arbitrage
                 en vertu du traité sur la mer de Timor, de toute négociation bilatérale
                 future relative à la délimitation maritime ou de la procédure devant la
                 Cour. Ce nonobstant, une fois communiquées à tout fonctionnaire habi‑
                 lité aux fins visées dans l’engagement écrit en date du 21 janvier 2014, les
                 informations contenues dans les éléments saisis pourraient parvenir à des
                 tiers, et la confidentialité de ces éléments pourrait être violée. La Cour
                 observe en outre que l’Australie ne s’est engagée à garder sous scellés les
                 éléments saisis que jusqu’à ce qu’elle rende sa décision sur la demande en
                 indication de mesures conservatoires (voir paragraphe 39 ci‑dessus).

                                                                                              15




8 CIJ1061.indb 159                                                                                  25/03/15 08:46

                                saisie et détention (ordonnance 3 III 14)                 159

                     47. Au vu des considérations exposées ci‑dessus, la Cour estime que
                 l’engagement écrit en date du 21 janvier 2014 contribue de manière
                 importante à atténuer le risque imminent de préjudice irréparable que
                 la saisie des éléments susmentionnés fait peser sur les droits du Timor-
                 Leste et, en particulier, son droit à ce que la confidentialité de ces
                 ­éléments soit dûment protégée, mais ne supprime pas entièrement ce
                  risque.
                     48. La Cour conclut de ce qui précède que, vu les circonstances, les
                  conditions requises par son Statut pour qu’elle puisse indiquer des
                  mesures conservatoires sont remplies, puisque, en dépit de l’engagement
                  écrit en date du 21 janvier 2014, un risque imminent de préjudice irrépa‑
                 rable subsiste, ainsi que cela a été démontré aux paragraphes 46 et 47
                 ci‑dessus. Il est donc approprié qu’elle indique certaines mesures conser‑
                 vatoires afin de protéger les droits du Timor‑Leste en attendant qu’elle se
                 prononce sur le fond de l’affaire.


                                    IV. Mesures devant être adoptées

                    49. La Cour rappelle que, en vertu de son Statut, elle a le pouvoir,
                 lorsqu’une demande en indication de mesures conservatoires lui est pré‑
                 sentée, d’indiquer des mesures totalement ou partiellement différentes de
                 celles qui ont été sollicitées. Ce pouvoir lui est expressément reconnu par
                 le paragraphe 2 de l’article 75 de son Règlement. La Cour l’a déjà exercé
                 à plusieurs reprises (voir, par exemple, Demande en interprétation de l’ar‑
                 rêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge
                 c. Thaïlande) (Cambodge c. Thaïlande), mesures conservatoires, ordon‑
                 nance du 18 juillet 2011, C.I.J. Recueil 2011 (II), p. 551, par. 58). En la
                 présente espèce, ayant examiné le libellé des mesures conservatoires
                 demandées par le Timor‑Leste, la Cour estime que les mesures qu’il
                 convient d’indiquer n’ont pas à leur être identiques.
                    50. La Cour relève que le Solicitor‑General de l’Australie a précisé à
                 l’audience que l’engagement écrit pris par l’Attorney‑General le 21 jan‑
                 vier 2014 « n’expirera[it] pas » sans qu’elle ne soit préalablement consul‑
                 tée. Cet engagement n’expirera donc pas une fois que la Cour aura statué
                 sur la demande en indication de mesures conservatoires du Timor‑Leste.
                 L’engagement écrit du 21 janvier 2014 ne précisant pas que les éléments
                 saisis sont placés sous scellés, la Cour doit également tenir compte de la
                 durée de l’engagement de les garder sous scellés que l’Australie a pris
                 dans la lettre en date du 23 décembre 2013 que son Attorney‑General a
                 adressée au directeur général de l’ASIO. Elle prend note de ce que, aux
                 termes de cette lettre, cet engagement valait jusqu’à la clôture de la procé‑
                 dure orale relative à la demande en indication de mesures conservatoires.
                 La Cour observe en outre que, à l’audience, l’Australie a donné l’assu‑
                 rance que les éléments saisis demeureraient sous scellés et inaccessibles
                 jusqu’à ce qu’elle ait rendu sa décision sur cette demande.


                                                                                           16




8 CIJ1061.indb 161                                                                               25/03/15 08:46

                                  saisie et détention (ordonnance 3 III 14)                 160

                    51. Une grande partie des éléments saisis comprenant probablement
                 des informations sensibles et confidentielles pertinentes aux fins de l’arbi‑
                 trage en cours et peut‑être aussi des informations pertinentes aux fins de
                 négociations maritimes que les Parties pourraient mener à l’avenir, la
                 Cour conclut qu’il est essentiel de faire en sorte que le contenu de ces
                 éléments ne soit d’aucune manière et à aucun moment divulgué à une
                 quelconque personne susceptible de l’utiliser, ou d’en susciter l’utilisation,
                 au détriment du Timor‑Leste dans ses relations avec l’Australie en ce qui
                 concerne la mer de Timor. Il convient dès lors que les documents et don‑
                 nées électroniques saisis, ainsi que toute copie qui en aurait été faite,
                 soient conservés sous scellés jusqu’à toute nouvelle décision de la Cour.
                    52. Le Timor‑Leste a exprimé des préoccupations quant à la confidentia‑
                 lité des communications qu’il continue d’avoir avec ses conseillers juridiques
                 en ce qui concerne, notamment, la conduite de l’arbitrage en vertu du traité
                 sur la mer de Timor et des futures négociations au sujet de la mer de Timor
                 et de ses ressources, aspect qui n’est pas couvert par l’engagement écrit de
                 l’Attorney‑General du 21 janvier 2014. La Cour estime approprié de prescrire
                 également à l’Australie de ne pas s’ingérer de quelque manière que ce soit
                 dans les communications entre le Timor‑Leste et ses conseillers juridiques
                 ayant trait à la procédure arbitrale en cours et à toute négociation bilatérale
                 future sur la délimitation maritime, ou à toute autre procédure entre les deux
                 Etats qui s’y rapporte, dont la présente instance devant la Cour.

                                                         *
                                                     *       *
                    53. La Cour réaffirme que ses « ordonnances indiquant des mesures
                 conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga‑
                 toire » (LaGrand (Allemagne c. Etats‑Unis d’Amérique), arrêt, C.I.J.
                 Recueil 2001, p. 506, par. 109) et, partant, créent des obligations juridiques
                 internationales pour toute partie à laquelle ces mesures sont adressées.

                                                         *
                                                     *       *
                    54. La décision rendue en la présente procédure ne préjuge en rien la
                 question de la compétence de la Cour pour connaître du fond de l’affaire,
                 ni aucune question relative à la recevabilité de la requête ou au fond
                 lui‑même. Elle laisse intact le droit des Gouvernements du Timor‑Leste et
                 de l’Australie de faire valoir leurs moyens en ces matières.

                                                         *
                                                     *       *

                     55. Par ces motifs,
                     La Cour,
                     Indique à titre provisoire les mesures conservatoires suivantes :

                                                                                             17




8 CIJ1061.indb 163                                                                                 25/03/15 08:46

                                  saisie et détention (ordonnance 3 III 14)                 161

                     1) Par douze voix contre quatre,
                    L’Australie fera en sorte que le contenu des éléments saisis ne soit d’au‑
                 cune manière et à aucun moment utilisé par une quelconque personne au
                 détriment du Timor‑Leste, et ce, jusqu’à ce que la présente affaire vienne
                 à son terme ;
                     pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owada,
                       Abraham, Bennouna, Skotnikov, Cançado Trindade, Yusuf, Mme Xue,
                       MM. Gaja, Bhandari, juges ; M. Cot, juge ad hoc ;
                     contre : MM. Keith, Greenwood, Mme Donoghue, juges ; M. Callinan, juge
                       ad hoc ;
                     2) Par douze voix contre quatre,
                   L’Australie conservera sous scellés les documents et données électro‑
                 niques saisis, ainsi que toute copie qui en aurait été faite, jusqu’à toute
                 nouvelle décision de la Cour ;
                     pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owada,
                       Abraham, Bennouna, Skotnikov, Cançado Trindade, Yusuf, Mme Xue,
                       MM. Gaja, Bhandari, juges ; M. Cot, juge ad hoc ;
                     contre : MM. Keith, Greenwood, Mme Donoghue, juges ; M. Callinan, juge
                       ad hoc ;
                     3) Par quinze voix contre une,
                   L’Australie ne s’ingérera d’aucune manière dans les communications
                 entre le Timor‑Leste et ses conseillers juridiques ayant trait à l’Arbitrage
                 en vertu du traité du 20 mai 2002 sur la mer de Timor actuellement en
                 cours entre le Timor‑Leste et l’Australie, à toute négociation bilatérale
                 future sur la délimitation maritime, ou à toute autre procédure entre les
                 deux Etats qui s’y rapporte, dont la présente instance devant la Cour.
                     pour : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ; MM. Owada,
                       Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
                       Greenwood, Mmes Xue, Donoghue, MM. Gaja, Bhandari, juges ; M. Cot,
                       juge ad hoc ;
                     contre : M. Callinan, juge ad hoc.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le trois mars deux mille quatorze, en trois exemplaires,
                 dont l’un restera déposé aux archives de la Cour et les autres seront trans‑
                 mis respectivement au Gouvernement de la République démocratique du
                 Timor‑Leste et au Gouvernement de l’Australie.

                                                                           Le président,
                                                                   (Signé) Peter Tomka.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.


                                                                                             18




8 CIJ1061.indb 165                                                                                 25/03/15 08:46

                               saisie et détention (ordonnance 3 III 14)            162

                    M. le juge Keith joint à l’ordonnance l’exposé de son opinion dissi‑
                 dente ; M. le juge Cançado Trindade joint à l’ordonnance l’exposé de
                 son opinion individuelle ; M. le juge Greenwood joint à l’ordonnance
                 l’exposé de son opinion dissidente ; Mme la juge Donoghue joint à
                 l’ordonnance l’exposé de son opinion individuelle ; M. le juge ad hoc
                 ­
                 ­Callinan joint à l’ordonnance l’exposé de son opinion dissidente.

                                                                      (Paraphé) P.T.
                                                                     (Paraphé) Ph.C.




                                                                                     19




8 CIJ1061.indb 167                                                                         25/03/15 08:46

